UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4246


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRAVIS O’BRIAN CORBETT,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:17-cr-00074-WO-1)


Submitted: October 17, 2019                                   Decided: October 21, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Michael Francis Joseph, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis O’Brian Corbett appeals from the district court’s judgment imposing a 36-

month, above-policy statement range sentence upon revocation of Corbett’s term of

supervised release. Counsel filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting there are no meritorious grounds for appeal but discussing whether the

district court imposed a plainly unreasonable sentence. Corbett did not file a pro se

supplemental brief despite receiving notice of his right to do so, and the Government

declined to file a response brief. Finding no error, we affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted).      “To consider whether a revocation sentence is plainly

unreasonable, we first must determine whether the sentence is procedurally or

substantively unreasonable.” Id.

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the . . . Chapter Seven policy statements and

the applicable 18 U.S.C. § 3553(a) [(2012)] factors,” id. (footnotes and citation omitted),

and “explain[s] why any sentence outside of the [policy statement] range better serves the

relevant sentencing [factors],” id. at 209 (internal quotation marks and brackets omitted);

see 18 U.S.C. § 3583(e) (2012) (specifying the § 3553(a) factors relevant to supervised

release revocation). “[A] revocation sentence is substantively reasonable if the court

                                             2
sufficiently states a proper basis for its conclusion that the defendant should receive the

sentence imposed[,]” up to the statutory maximum. Slappy, 872 F.3d at 207 (internal

quotation marks and brackets omitted). Only if a sentence is either procedurally or

substantively unreasonable is a determination then made as to whether the sentence is

plainly unreasonable. Id. at 208.

       We find that the district court did not plainly err when it imposed the 36-month

sentence. To the contrary, the district court appropriately heard the parties’ arguments and

allowed Corbett to allocute at length at sentencing, and the court responded to the parties’

arguments and explained the selected sentence in terms of the revocation-relevant statutory

factors. Although counsel raises the reasonableness of Corbett’s sentence as a possible

issue for review, counsel correctly concedes that Corbett’s sentence, which was below the

statutory maximum, is reasonable. The district court thoroughly explained its rationale for

imposing the above-policy statement range sentence, which included that this was

Corbett’s third supervised release violation and the court’s view that only prison time

would prevent Corbett from using narcotics in the future and protect the public from his

future crimes.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Corbett, in writing, of his right to petition the

Supreme Court of the United States for further review. If Corbett requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move this court for leave to withdraw from representation. Counsel’s motion must state

                                             3
that a copy thereof was served on Corbett. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid in the decisional process.

                                                                              AFFIRMED




                                            4